Citation Nr: 9905857	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of frostbite 
to the hands and feet, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) following a November 1995 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 10 
percent for service-connected residuals of frostbite to the 
hands and feet.  In January 1998, the Board denied the 
veteran's claim for an increased rating.  Thereafter, the 
veteran appealed to the United States Court of Veterans 
Appeals (Court).  In September 1998, a joint motion was filed 
by the parties to the appeal, and by an order dated later 
that month, the Court granted the relief sought; the Board's 
January 1998 decision was vacated and the case was remanded 
to the Board for further adjudicatory action.  


REMAND

As indicated by the September 1998 motion, the rating 
criteria for evaluating cardiovascular disabilities, 
including cold injury residuals, were amended on two 
occasions.  The first amendment became effective on January 
12, 1998, the day prior to the day on which the Board's 
decision was date stamped.  62 Fed. Reg. 65207-65224 (Dec. 
11, 1997).  The second amendment became effective on 
August 13, 1998.  63 Fed. Reg. 37778-37779 (July 14, 1998).

The Court has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been 

concluded, the version most favorable to the appellant must 
be applied, unless Congress provides otherwise or the 
Secretary permits action to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Since Congress has not 
provided otherwise in this particular instance, and because 
the Secretary has not permitted action contrary to the rule 
in Karnas, analysis of the increased rating claim must 
include consideration of each version of the applicable 
rating criteria.  Id.  

In the veteran's case, the RO has not yet had the opportunity 
to address the veteran's claim under the changed criteria.  
Additionally, notice of the changes by way of a statement of 
the case or supplemental statement of the case has not been 
provided to the veteran.  To satisfy this procedural 
requirement, a remand is required.  See Bernard v. Brown, 4 
Vet.App. 384, 393 (1998).

Additionally, the Board notes that the veteran has complained 
of both hand and foot pain due to frostbite.  As noted in the 
joint motion, note 2 to new Diagnostic Code 7122 directs VA 
to evaluate each affected part separately and combine the 
ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
Therefore, given the need to evaluate each affected part 
separately, and because of the veteran's complaints, the 
Board finds that another examination, conducted with all 
potentially applicable rating criteria in mind, would be 
helpful.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal; the RO should assist him in 
obtaining evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for an examination 
to assess the current severity of his 
service-

connected residuals of frostbite of the 
feet and hands.  The claims folder and a 
copy of this remand should be made 
available for the examiner's review.  
Clinical findings should be elicited so 
that all potentially applicable rating 
criteria may be applied, including 
changes made effective in January and 
August 1998. 

3.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to an increased rating for 
residuals of frostbite of the feet and 
hands.  Adjudication of the increased 
rating claim should take into account 
both old and new rating criteria.  The 
version most favorable to the veteran 
should be used to assign rating(s).  If 
any benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should include new schedular 
rating criteria, with appropriate 
citations, and an explanation of how such 
criteria affect the RO's decision.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


